QUAYLE ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Examiner called Robert Kowert on 6/22/2022 and left a voice mail explaining that the elected invention was found allowable.  The Examiner offered in the voicemail to cancel the non-elected invention to put the case in condition for allowance.  Mr. Kowert had not called by the Examiner back by 6/30/2022.  The Examiner was forced to issue this Quayle action because the withdrawn claims are not cancelled but the restriction requirement is still in effect.

Election/Restrictions
Applicant’s election without traverse of claims 6-20 in the reply filed on 4/4/2022 is acknowledged.
Applicant's election with traverse of the restriction in the reply filed on 4/4/2022 is acknowledged.  The traversal is on the ground(s) that the claims do not require mutually exclusive subcombinations, the Office has not shown the subcombinations have separate utility “other than in the dislcosed combination”, and the Office has not shown a serious burden exists.  This is not found persuasive.
As to the first argument, the applicant’s remarks are void of any analysis of the underlying subject matter and the applicant is ignoring the actions performed by the claims.  The applicant makes the following statement:
For example, claim 1 and claim 6 both recited launching a local instance scaling manager. Moreover, claim 1 and claim 6 both recite determining, by the local instance scaling manager based at least in part on one or more metrics, that a triggering condition has been met, wherein the first triggering condition is indicated in a scaling policy. Additionally, claim 1 and claim 6 both recite that a subset of resources of one compute instance are allocated to another compute instance in accordance with the scaling policy.  While there are some differences between claim 1 and claim 6, none of the differences are excluded by either claim. Thus, the claims are not mutually exclusive.

These arguments ignore the scope of the limitations in question.  
Claim 1 claims the local instance scaling manager as follows:
allocate, to a parent compute instance at a virtualization host of a virtualized computing service, a set of resources of the virtualization host, wherein the set includes one or more virtual processors and a first memory portion;
launch, within the parent compute instance, a local instance scaling manager comprising one or more user-mode processes;

Claim 6 claims the local instance scaling manager as follows:
launching, within a first compute instance at a virtualization host, a local instance scaling manager configured to implement one or more scaling policies;

The plain language of the claims shows that though both claims 1 and claim 6 launch a local instance scaling manager, they clearly do not have the same scope.
Claim 1 claims the scaling policy with the triggering condition as follows:
obtain, at the local instance scaling manager, a scaling policy associated with a family of compute instances of the virtualization host, wherein the family includes the parent compute instance, and wherein the scaling policy is indicated by a client on whose behalf the parent compute instance is established; determine, by the local instance scaling manager based at least in part on one or more metrics collected at one or more compute instances including the parent compute instance, that a first triggering condition for instantiating a child compute instance has been met, wherein the first triggering condition is indicated in the scaling policy;

Claim 6 claims the scaling policy with the triggering condition as follows:
determining, by the local instance scaling manager based at least in part on one or more metrics associated with one or more compute instances including the first compute instance, that a triggering condition for redistributing one or more types of resources allocated to the one or more compute instances has been met, wherein the triggering condition is indicated in a client-supplied scaling policy; and causing, by the local instance scaling manager in accordance with the client- supplied scaling policy, one or more virtualization management components of the virtualization host to allocate a subset of resources of the first compute instance to at least a second compute instance at the virtualization host.

As can be seen plainly in the claim language although both claims cover a scaling policy, the results of the triggering condition in the scaling policy are completely different.  Claim 1 is instantiating a client whereas claim 6 is reallocating resources.  Though both claims use policies with triggers the triggers and subsequent actions are completely different.
Finally, both claims do cover the allocation of resources but claim 1 covers this in the context of an initial allocation to the child instance whereas claim 6 covers this in the context of the reallocation after the specific triggering condition of claim 6 has occurred.  The claims therefore do not overlap in scope even though they have similar limitations.  Figure 3-5 and 10 and the corresponding disclosure show how the use of the scaling policy is clearly different during the initial phase of creating the child instance and the subsequent phase of monitoring and reallocating resources between the parent and child instances.  The applicant is claiming these different aspects of the invention separately because the applicant believes they are separately patentable.
The applicant makes a general allegation that the same “differences” appear in the dependent claims of both groups of inventions but has not pointed out which dependent claims are supposed to correspond to each other.  The Examiner could not find any.
The applicant alleges that the Office did not show separate utility between the subcombinations but the Examiner disagrees.  The Examiner pointed out how the first subcombination showed the steps for creating a child instance.  This subcombination could clearly be performed without the subsequent reallocation of the second subcombination.  Additionally, the second subcombination could perform reallocation in any context of a parent and child instance and not just those that were created according to the triggering policy implemented in the first subcombination.  The Examiner has to consider the broadest reasonable interpretation of the claim scope presented by the applicant and in this case the claims require completely separate considerations.
These considerations are what present the burden.  The first invention is covering creation of a child instance.  The Examiner therefore has to search for the triggering policy in this context.  The second invention is claiming reallocation of resources to an existing child instance.  This is a completely different triggering policy and action performed.  The search strategies will have to be different because  the results of the claims are completely different.  Though the claims have some superficial limitations in common they are performing different actions which are disclosed differently, as explained in the original restriction requirement.  Furthermore, the breadth covered by the claims forces the Examiner to search the invention in even a broader manner than the invention is disclosed.
Even if the Examiner did end up searching in the same classification, when the Examiner would be considering the references in those classifications, the Examiner would have to be reading the references completely differently to see how they might map to either of the subcombinations.  This is clearly a burden because it requires a serious mental strain to hold the details of two inventions in the Examiner’s mind when considering the references, even if they can be reviewed at the same time.  Thus the process will be much slower.  Therefore the applicant’s reasoning regarding similar classifications is erroneous because it simplifies what an Examiner must do when considering references within the subclasses.  Searching classifications requires thinking.  Considering two distinct sets of claims related to different aspects managing policies makes this thinking exponentially tougher and thus creates a massive burden.  The Examiner is a human and humans are not designed to multitask.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/22/2022.

Allowable Subject Matter
Claims 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art was not found to teach or suggest the relationship between the elements claimed by the applicant.  In particular, the prior art was not found to teach or suggest a local instance scaling manager, launched within a first compute instance at a virtualization host that performs the determination of a triggering condition and subsequent reallocation of resources of the first instance to at least a second instance at the same virtual host.  In particular, the Examiner could not find prior art that anticipates the idea of launching a local instance scaling manager in a first instance itself that performs the actions with respect to second instances that are in the same virtualization host as the first instance that has launched the local instance scaling manager.  The prior art did not provide any suggestion for having the first instance, as claimed, launch such a local instance scaling manager.  U.S. Patent Application Publication Number 2019/0342176 by Barry et al. (see paragraphs 41 and 42, for example) shows a system of allocating resources of first instance to a second instance based on a triggering policy however the instances are not both resident on the same virtualization host and the management of the policy is not performed by the first instance itself.  U.S. Patent Application Publication Number 2017/0201574 by Luo teaches a system for managing resources between instances however it does not suggest an instance itself launching a manager that manages the policy as claimed.  U.S. Patent Application Publication Number 2015/0301843 by Guo teaches a system for managing resource policy between VM instances however management policies are implemented outside of the instances themselves.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
This application is in condition for allowance except for the following formal matters: 
The non-elected, withdrawn claims must be cancelled.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442